Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                          July 9, 2019

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                              No. 50826-5-II

                               Respondent,

         v.

 JOSE R. MORENO-HERNANDEZ,                                   UNPUBLISHED OPINION

                               Appellant.

        MELNICK, J. — Jose Moreno-Hernandez appeals his conviction for attempted rape in the

second degree. He first argues that the State committed prosecutorial misconduct on numerous

instances, which violated his right to a fair trial. Second, Moreno-Hernandez argues that the trial

court erroneously admitted hearsay statements. Finally, he argues that his judgment and sentence

contains an unconstitutionally vague community custody condition ordering him to have “no

contact” with minors and that it contains unauthorized legal financial obligations (LFOs).

        We affirm the conviction but remand for the trial court to reconsider the imposition of

LFOs.

                                             FACTS

        Nelbis Moreno gave birth to RY in El Salvador. When RY was five years old, Moreno left

her in El Salvador and went to the United States. Moreno then married Moreno-Hernandez.

        At 13 years of age, RY followed her mother to the United States and moved into an

apartment with her and Moreno-Hernandez. At the time, RY was pregnant. She gave birth three

months later.
50826-5-II


       One evening, RY called the police alleging that Moreno-Hernandez attempted to rape her.

The police arrived and talked with RY. RY’s uncle, Ruben Arevalo, and cousin also arrived and

helped interpret RY’s statement for the police. Arevalo then transported RY to the care of Child

Protective Services. Yanilda Dafe became RY’s foster parent.

       The State charged Moreno-Hernandez with attempted rape in the second degree and child

molestation in the third degree.

I.     TRIAL AND SENTENCING

       The case proceeded to trial where the State argued Moreno-Hernandez committed

attempted rape and RY’s testimony had credibility. In support of its theory, the State argued that

RY’s allegation had turned her whole family against her, but they would have returned to her side

if she recanted her story. Nonetheless, RY did not recant.

       Moreno-Hernandez argued that RY had a motive to lie because she felt her mother

abandoned her in El Salvador and, as a result, she resented Moreno-Hernandez. Numerous

witnesses at trial, including RY and Moreno, required Spanish interpreters.

       A.      RY’s Testimony

       After RY described the attempted rape and how she had spoken with the police following

the incident, the prosecutor asked her: “When you told the police officers what happened, did you

tell them—you probably did not tell them exactly the same words that you used here today; is that

right?” 4 Report of Proceedings (RP) at 774. Moreno-Hernandez objected to the question as

leading. The court overruled the objection. RY responded that different interviewers asked her

different questions, which explained some of the inconsistencies in her description of the incident.

       RY testified that she did not see Moreno until the day after the incident. RY said that at

that time, Moreno told her to “tell the truth.” 5 RP at 838. The prosecutor then asked RY: “What,



                                                 2
50826-5-II


if any, bad consequences did [Moreno] say would result if you didn’t take back your report?” 5

RP at 840. Moreno-Hernandez objected on hearsay grounds. The court overruled the objection.

RY answered that Moreno told her to tell the truth or Moreno would take RY’s child away from

her.

          RY also testified that two days after the incident, her aunt texted her. The prosecutor asked

RY: “did your [aunt] ever send you any text messages about what you should do regarding your

report about what [Moreno-Hernandez] did to you?” 5 RP at 846. Moreno-Hernandez objected

on hearsay grounds. The court overruled the objection. RY answered: “[My aunt] did send me a

message. . . . [And] what I understood was that she was seeming to ask me to lie; that way I could

go back to my mother. . . . [T]o say as if that what I alleged happened had not happened.” 5 RP

at 883.

          B.     Dafe’s Testimony

          During Dafe’s testimony, the prosecutor asked: “Did [RY] ever give you details about what

happened to her . . . ?” 7 RP at 1145. Dafe answered: “Yes, she did.” 7 RP at 1145. The prosecutor

then asked: “And what did she say happened?” 7 RP at 1145. Moreno-Hernandez objected, and

the court sustained the objection. The prosecutor then said:

          Just to make my record, Your Honor, it’s a consistent statement regarding—and
          goes directly to [RY’s] credibility. She has been consistent to every person she’s
          spoken to, and this merely explains and exemplifies that.

7 RP at 1145.




                                                    3
50826-5-II


        C.         Moreno’s Testimony1

        Moreno testified that on the night of the incident, her sister called to tell her that RY had

called. The prosecutor asked: “And what did [your sister] indicate [RY] had said?” 7 RP at 1251.

Moreno responded: “[Moreno-Hernandez] has been molesting her.” 7 RP at 1251. Moreno stated

that because she had no way to get home, she continued working until the manager drove her home

after her shift.

        The following interaction then took place:

               [Prosecutor:] So you got a call . . . that indicated [RY] said that [Moreno-
        Hernandez] had molested her; you didn’t ask your manager for a ride home at that
        moment?
               ....
               [Moreno:] Yes. I asked for the ride, but there was no other employee
        working or another manager to take care of the store.
               [Prosecutor:] So you’re telling me that you told your manager, “My
        daughter just told me she’s being molested,” and he said, “I won’t give you a ride
        home”?
               [Moreno:] Well, to tell you the truth, I couldn’t express myself like that
        because I don’t speak English.

7 RP at 1253. Shortly thereafter, the court recessed for the day. After the court dismissed the jury,

the interpreter informed the court that she had misinterpreted the word “molesting” from Moreno’s

testimony and that the appropriate interpretation was “bothering” or “mistreating.” 7 RP at 1260.

        The following morning, the interpreter explained the error to the jury. The State then

examined Moreno as follows:

                   [Prosecutor:] . . . [W]hat exactly did your sister . . . say when she called
        you?
              [Moreno:] Well, that [RY] had called my sister and that [Moreno-
        Hernandez] was pestering or annoying her.
              [Prosecutor:] And at some point during that conversation with your sister,
        you understood that the accusation that [RY] was making was that [Moreno-
        Hernandez] had sexually molested her that evening, correct?

1
  Moreno testified in Spanish. The English translation is from the interpreter speaking in English
at trial.


                                                    4
50826-5-II


               [Moreno:] No. I didn’t think that because [my sister] had never told me that
       he had annoyed [RY] in that manner.
               [Prosecutor:] Yesterday when I asked this question, you told us . . . your
       sister called and told you that . . . [RY] had said that [Moreno-Hernandez] was
       bothering or annoying her, correct?
               [Moreno:] Yes. Just annoying, bothering, pestering. That’s it.
               ....
               [Prosecutor:] When we asked that question, we had this same set up,
       correct?
               [Moreno:] Yes.
               [Prosecutor:] So there was one interpreter interpreting my questions and
       another interpreter interpreting your answers, correct?
               [Moreno:] Yes.
               [Prosecutor:] Okay. And . . . you used the word “molestar,” correct?
               [Moreno:] Yes. That’s so.
               [Prosecutor:] But then I asked the question, “You were aware”—or
       something to the effect that you knew that [RY] was saying that [Moreno-
       Hernandez] had molested [RY], correct?
               [Moreno:] I was not conscious of this because [my sister] had not said
       anything to me, as I will repeat again.
               [Prosecutor:] So—but isn’t it correct that the interpreter who was
       interpreting questions for me did not use the word “molestar”?

8 RP at 1269-71. Moreno-Hernandez objected, arguing that “if we need to take testimony from

the interpreter, [he was] going to need an opportunity to interview th[e] interpreter.” 8 RP at 1271.

The court stated that it would address Moreno-Hernandez’s issue later.

       The prosecutor then continued:

               [Prosecutor:] When I asked the followup question, I used the word—the
       word that was translated to you was abuso deshonesto, correct?
               [Moreno:] My sister never said at any moment that he was being sexually
       inappropriate or that he had been naked or anything like that.
               [Prosecutor:] That’s not the question I just asked you; is it, [Moreno]? Is
       it?
               [Moreno:] But it’s the same thing. It’s the same thing when you’re talking
       about sexual inappropriateness. And if that’s not how I should understand it,
       explain it to me.
               [Prosecutor:] So I’m going to repeat my question.
               My question is, when I asked the followup question yesterday, the verb that
       was translated from my question was not molestar. It was abuso deshonesto,
       correct?
               [Moreno:] Well, I don’t remember that you had—if you asked me that
       question.


                                                 5
50826-5-II


              [Prosecutor:] Okay. So you don’t recall what you testified to yesterday
       afternoon?
              ....
              [Moreno:] Of course I did.

8 RP at 1272-74.

       Moreno then testified about her conversation with her brother, Arevalo, the morning after

the incident. The following interaction took place:

               [Moreno:] [Arevalo] said that . . . [Moreno-Hernandez] had been bothering,
       annoying, or pestering [RY].
               [Prosecutor:] You used that verb molestar again just now.
               [Moreno:] Yes. Because they didn’t give me any explanation concerning
       what it was about.
               [Prosecutor:] Okay. So [Arevalo], when he spoke to you, only told you—
       only used the verb molestar to describe what [RY] had said about what [Moreno-
       Hernandez] had done to her.
               [Moreno:] Yes. That’s so.
               [Prosecutor:] Just like you’re saying that [your sister] only used the word
       molestar, correct?
               [Moreno:] Yes.
               [Prosecutor:] And was it your understanding that [Arevalo] was there when
       [RY] made the report to the police officers?
               [Moreno:] Well, he told me that, when he arrived, the police was already
       there.
               [Prosecutor:] Sure. My question is, when you say that [Arevalo] used the
       word molestar, is it your understanding [Arevalo] observed the report that [RY]
       made to the police?
               [Moreno:] Yes. That’s so.
               [Prosecutor:] If we’re talking about someone taking down the pants of a 14-
       year-old girl and forcibly rubbing their penis between their leg, would you call that
       molestar . . . ?
               [Moreno:] I didn’t know anything about that.
               [Prosecutor:] That’s not my question; is it?
               My question is, that situation I described, where someone forcibly removes
       the pants of a 14-year-old girl and rubs their penis between her legs, would you use
       the word molestar . . . to describe that action?
               [Moreno:] No. It’s different.
               [Prosecutor:] Right. That’s abuso deshonesto . . . isn’t it?

8 RP at 1286-87. Moreno-Hernandez objected to “the use of Spanish in an English-speaking

courtroom.” 8 RP at 1287. The court overruled the objection. The prosecutor then pursued a



                                                6
50826-5-II


different line of questioning, and Moreno never answered the question. During a later colloquy,

the court told Moreno-Hernandez that it would permit him to call an interpreter as a witness to

clarify the meaning of the Spanish words used or for any additional clarification.

        D.      Closing Argument

        At one point in its closing argument, the State discussed the details of the attempted rape.

It then stated to the jury that RY “explained to you very honestly about how [the attempted rape]

occurred.” 9 RP at 1508.

        E.      Conviction and Sentencing

        The jury found Moreno-Hernandez guilty of both counts. The child molestation conviction

merged into the attempted rape in the second degree conviction.

        The court sentenced Moreno-Hernandez to 60 months to life imprisonment. The court

found Moreno-Hernandez indigent. It imposed LFOs, including a criminal filing fee. In addition,

the court ordered that interest accrue on the financial obligations until paid in full. As a condition

of Moreno-Hernandez’s sentence, the court ordered that he have no contact with minors. Moreno-

Hernandez appeals.

                                             ANALYSIS

I.      PROSECUTORIAL MISCONDUCT

        Moreno-Hernandez argues that numerous instances of prosecutorial misconduct plagued

his trial and violated his constitutional right to a fair trial. We disagree.

        A.      Legal Principles

        “Prosecutorial misconduct may deprive a defendant of his constitutional right to a fair

trial.” In re Pers. Restraint of Glasmann, 175 Wash. 2d 696, 703-04, 286 P.3d 673 (2012). To prevail

on a claim of prosecutorial misconduct, a defendant must “show that in the context of the record



                                                   7
50826-5-II


and all of the circumstances of the trial, the prosecutor’s conduct was both improper and

prejudicial.” Glasmann, 175 Wash. 2d at 704.

       “‘Allegations of prosecutorial misconduct are reviewed under an abuse of discretion

standard.’” State v. Thorgerson, 172 Wash. 2d 438, 460, 258 P.3d 43 (2011) (quoting State v. Brett,

126 Wash. 2d 136, 174-75, 892 P.2d 29 (1995)). We review the prosecutor’s conduct and whether

prejudice resulted therefrom “by examining that conduct in the full trial context, including the

evidence presented, ‘the context of the total argument, the issues in the case, the evidence

addressed in the argument, and the instructions given to the jury.’” State v. Monday, 171 Wash. 2d
667, 675, 257 P.3d 551 (2011) (internal quotation marks omitted) (quoting State v. McKenzie, 157
Wash. 2d 44, 52, 134 P.3d 221 (2006)).

       We review a prosecutor’s comments during closing argument in the context of the total

argument, the issues in the case, the evidence addressed in the argument, and the jury instructions.

State v. Dhaliwal, 150 Wash. 2d 559, 578, 79 P.3d 432 (2003). During closing argument, a prosecutor

has “wide latitude in drawing and expressing reasonable inferences from the evidence.” State v.

Hoffman, 116 Wash. 2d 51, 94-95, 804 P.2d 577 (1991). But a prosecutor may not argue facts not in

evidence or make arguments appealing to a jury’s passion that prejudices the defendant. State v.

Belgarde, 110 Wash. 2d 504, 507-08, 755 P.2d 174 (1988); State v. Boehning, 127 Wash. App. 511,

519, 111 P.3d 899 (2005).

       In a prosecutorial misconduct claim, a defendant who fails to object to improper conduct

may be deemed to have waived the issue on appeal unless the prosecutor’s statements are so

flagrant and ill-intentioned that the resulting prejudice could not be corrected by a jury instruction.

State v. Emery, 174 Wash. 2d 741, 760-61, 278 P.3d 653 (2012). The defendant must show that (1)

no curative instruction would have eliminated the prejudicial effect, and (2) the misconduct



                                                  8
50826-5-II


resulted in prejudice that had a substantial likelihood of affecting the verdict. Emery, 174 Wash. 2d

at 761. The focus of this inquiry is more on whether the resulting prejudice could have been cured,

rather than the flagrant or ill-intentioned nature of the remarks. Emery, 174 Wash. 2d at 762.

       B.       Acted as Advocate-Witness

       Moreno-Hernandez argues that the prosecutor violated the advocate-witness rule when he

paraphrased the testimony of RY and when he discussed how his questions had been interpreted.

We disagree.2

       An attorney cannot appear both as a witness and as an advocate in the same litigation. State

v. Lindsay, 180 Wash. 2d 423, 437, 326 P.3d 125 (2014).

       We conclude that the prosecutor here did not act as an advocate-witness. The record shows

that, after the interpreter corrected the error, an unusual exchange followed. The prosecutor

wanted to inquire as to whether the interpreter had in fact made a misinterpretation; therefore, he

questioned whether Moreno learned of sexual abuse on the night of the incident and still defended

Moreno-Hernandez. Consequently, the prosecutor asked questions designed to reveal when

Moreno learned that the alleged abuse was sexual in nature. He sought clarification on whether

Moreno had understood his question before the misinterpretation and whether she had understood

his follow-up questions following the misinterpretation. Although other and probably better

approaches existed for the prosecutor to determine whether Moreno understood his questions, the

prosecutor’s line of questioning did not violate the advocate-witness rule.




2
 We also reject the State’s argument that Moreno-Hernandez did not preserve this issue for appeal.
Additionally, Moreno-Hernandez preserved his arguments that the prosecutor introduced extrinsic
evidence and usurped the role of interpreter as an expert.


                                                 9
50826-5-II


       C.     Introduced Extrinsic Evidence

       Moreno-Hernandez argues that the prosecutor never obtained the record of proceedings

and relied on his memory and personal knowledge of the meaning of the Spanish words. As a

result, Moreno-Hernandez argues that the prosecutor erred by introducing extrinsic evidence. We

disagree.

       “It is misconduct for a prosecutor to submit extrinsic evidence to a jury.” State v. Vassar,

188 Wash. App. 251, 259, 352 P.3d 856 (2015). Extrinsic evidence is information outside what is

presented at trial. Vassar, 188 Wash. App. at 259.

       We conclude that the prosecutor did not improperly submit extrinsic evidence. Moreno-

Hernandez bases his argument on cases where prosecutors argued, in closing, evidence outside the

record. Here, the challenged conduct occurred during the State’s case-in-chief.

       After the interpreter informed the court and the jury of the error, the prosecutor asked

Moreno whether she had understood his initial question and his follow-up questions from the

previous day. In formulating follow-up questions, the prosecutor reflected on his memory of

Moreno’s testimony and his memory of the Spanish words used to interpret his questions and her

responses. Although the prosecutor could have taken a different approach, we conclude that the

prosecutor did not submit extrinsic evidence to the jury in his exchange with Moreno.

       D.     Usurped Role of Expert

       Moreno-Hernandez argues that “[t]he prosecutor usurped the role of the expert interpreter

by his questioning of [Moreno] about the Spanish language translation.” Br. of Appellant at 23.

According to Moreno-Hernandez, the prosecutor then used his interpretation to improperly

impeach Moreno. If any error occurred, it was harmless.




                                               10
50826-5-II


       Evidence, even if otherwise relevant, without adequate foundation is not relevant because

it is not useful in making material facts more or less likely. See 5A KARL B. TEGLAND,

WASHINGTON PRACTICE: EVIDENCE LAW AND PRACTICE § 611.5, at 532 (6th ed. 2016); see also

State v. Swan, 114 Wash. 2d 613, 659, 790 P.2d 610 (1990). Where the subject matter of testimony

is beyond the common knowledge and understanding of the average person, expert testimony is

appropriate to assist the jury. ER 702; State v. Ciskie, 110 Wash. 2d 263, 274, 751 P.2d 1165 (1988).

       After the misinterpretation and subsequent correction by the interpreter, a fairly unique

exchange occurred between the prosecutor and witness.                After being informed of the

misinterpretation, the prosecutor asked Moreno whether she had understood his initial and follow-

up questions.    In asking the questions, the prosecutor relied on his memory regarding his

examination of Moreno the previous day.

       Although it probably would have been better to call the interpreter as a witness as to what

she did, we cannot say the prosecutor erred in his examination of Moreno.

       However, even if this line of questioning usurped the role of the interpreter, any error was

harmless. Moreno vehemently denied the prosecutor’s insinuations that she learned of the sexual

nature of the abuse the night of the incident while at work. In response to each of the prosecutor’s

questions, Moreno stated that she did not learn the abuse was sexual in nature the night of the

incident. Thus, if any clarity resulted from the prosecutor’s line of questioning, it was the fact that

Moreno did not learn that the abuse was sexual in nature on the night of the incident. Furthermore,

the court stated to Moreno-Hernandez that it would permit him to call an interpreter as a witness

to clarify the meaning of the Spanish words used or for any additional clarification. Moreno-

Hernandez decided not to call an interpreter. Accordingly, if error occurred, it was harmless.




                                                  11
50826-5-II


         E.     Referred to Out-of-Court Statements

         Moreno-Hernandez argues that the prosecutor improperly vouched for RY’s reliability

when he referred to inadmissible, out-of-court statements she made that were consistent with her

in-court testimony. We conclude that the statement in response to the court’s ruling was error, but

because Moreno-Hernandez did not object to the statement, we also conclude that he waived the

issue.

         Moreno-Hernandez objected to the State’s proposed question about whether RY had told

Dafe about Moreno-Hernandez’s abuse. After the court ruled that the question called for hearsay,

the State then said:

         Just to make my record, Your Honor, it’s a consistent statement regarding—and
         goes directly to [RY’s] credibility. She has been consistent to every person she’s
         spoken to, and this merely explains and exemplifies that.

7 RP at 1145. The State concedes the prosecutor’s comment was improper. However, Moreno-

Hernandez did not object. Therefore, to prevail in his claim of prosecutorial misconduct, Moreno-

Hernandez must show that the prosecutor’s statements were so flagrant and ill-intentioned that the

resulting prejudice could not be corrected by a jury instruction. Emery, 174 Wash. 2d at 760-61.

         We conclude that any prejudice could have been cured by an instruction. The court could

have instructed the jury to disregard the comment and only rely on the testimony admitted by the

court. The State’s comment was not highly inflammatory such that it could not have been cured

by an instruction, and thus, we conclude that Moreno-Hernandez waived the issue on appeal.

         F.     Commented on RY’s Reliability

         Moreno-Hernandez argues that the prosecutor improperly commented on RY’s reliability

at two other points during trial. We disagree.




                                                 12
50826-5-II


       It is improper for a prosecutor to state a personal belief as to the credibility of a witness.

Brett, 126 Wash. 2d at 175. A statement is prejudicial only if it is a “‘clear and unmistakable’”

expression of a personal opinion. Brett, 126 Wash. 2d at 175 (quoting State v. Sargent, 40 Wash. App.
340, 344, 698 P.2d 598 (1985)). A prosecutor enjoys wide latitude to argue reasonable inferences

from the evidence concerning witness credibility. State v. Warren, 165 Wash. 2d 17, 30, 195 P.3d
940 (2008).

       Moreno-Hernandez first argues that the prosecutor made an impermissible comment on

RY’s reliability when he asked her: “‘you probably did not tell them exactly the same words that

you used here today; is that right?’” Br. of Appellant at 28 (quoting 4 RP at 774). We disagree.

       The prosecutor’s question implied that RY made prior inconsistent statements regarding

the specific details of the attempted rape. This question was not a clear and unmistakable

expression of his personal opinion regarding RY’s credibility or reliability. Therefore, even if the

question was improper, it was not prejudicial.

       Furthermore, the use of leading questions with child witnesses is within the discretion of

the trial court. State v. Allen, 70 Wash. 2d 690, 692, 424 P.2d 1021 (1967); State v. Canida, 4 Wn.

App. 275, 279, 480 P.2d 800 (1971). We conclude that the prosecutor’s question to RY did not

constitute misconduct.

       Moreno-Hernandez next argues that the prosecutor made an impermissible comment on

RY’s reliability when he told the jury in his closing argument that she had testified “‘very

honestly.’” Br. of Appellant at 28 (quoting 9 RP at 1508). We disagree.

       Moreno-Hernandez failed to object to the prosecutor’s comment in closing, and thus he

waived the issue. The comment was not so flagrant and ill-intentioned that the resulting prejudice

could not have been corrected by a jury instruction.



                                                 13
50826-5-II


       G.      Cumulative Error

       Moreno-Hernandez argues that the multiple instances of prosecutorial misconduct

constituted cumulative error and that the cumulative error prejudiced him. We disagree.

       “Cumulative error may warrant reversal, even if each error standing alone would otherwise

be considered harmless.” State v. Weber, 159 Wash. 2d 252, 279, 149 P.3d 646 (2006). Without

error, the cumulative error doctrine does not apply. State v. Clark, 187 Wash. 2d 641, 655, 389 P.3d
462 (2017). Cumulative error “does not apply where the errors are few and have little or no effect

on the outcome of the trial.” Weber, 159 Wash. 2d at 279.

       Here, there was no cumulative error that requires reversal of the convictions.

II.    HEARSAY

       Moreno-Hernandez argues that “[t]he hearsay statements of R.Y.’s mother and aunt [were]

. . . inadmissible because they [were] not relevant to an issue in controversy.” Br. of Appellant at

33. We disagree.

       “A party may only assign error in the appellate court on the specific ground of the

evidentiary objection made at trial.” State v. Guloy, 104 Wash. 2d 412, 422, 705 P.2d 1182 (1985);

see ER 103(a); RAP 2.5(a).        At trial, Moreno-Hernandez argued that the statements were

inadmissible because they were hearsay.        On appeal, he argues that the statements were

inadmissible because they were not relevant. Because Moreno-Hernandez is appealing on a

different ground than his objection at trial, we conclude that his argument on appeal is not

preserved.




                                                14
50826-5-II


III.   COMMUNITY CUSTODY CONDITION

       Moreno-Hernandez argues that the term “no contact” in his community custody condition,

which prevents him from contacting minors, is unconstitutionally vague.3 We disagree.

       We review sentencing conditions for an abuse of discretion. State v. Sanchez Valencia,

169 Wash. 2d 782, 791-92, 239 P.3d 1059 (2010). Imposing an unconstitutional condition is always

an abuse of discretion. State v. Bahl, 164 Wash. 2d 739, 753, 193 P.3d 678 (2008).

       The due process vagueness doctrine under the Fourteenth Amendment of the U.S.

Constitution and article I, section 3 of the Washington Constitution requires that citizens have fair

warning of proscribed conduct. Bahl, 164 Wash. 2d at 752. A community custody condition is

unconstitutionally vague if either “(1) it does not sufficiently define the proscribed conduct so an

ordinary person can understand the prohibition or (2) it does not provide sufficiently ascertainable

standards to protect against arbitrary enforcement.” State v. Padilla, 190 Wash. 2d 672, 677, 416
P.3d 712 (2018).

       In deciding whether a term is unconstitutionally vague, we do not consider the term in a

vacuum, rather, we consider the term in the context in which it is used. Bahl, 164 Wash. 2d at 754.

“If ‘persons of ordinary intelligence can understand what the [law] proscribes, notwithstanding

some possible areas of disagreement, the [law] is sufficiently definite.’” Bahl, 164 Wash. 2d at 754

(alterations in original) (quoting City of Spokane v. Douglass, 115 Wash. 2d 171, 179, 795 P.2d 693

(1990)).




3
  Although he claims that the condition is also not crime related, Moreno-Hernandez provides no
argument on the subject. Therefore, we do not consider it. State v. Thomas, 150 Wash. 2d 821, 868-
69, 83 P.3d 970 (2004).


                                                 15
50826-5-II


       Here, the term “no contact” is sufficiently definite. Numerous cases have upheld “no

contact” community custody conditions. E.g., State v. Corbett, 158 Wash. App. 576, 601, 242 P.3d
52 (2010).

       Moreno-Hernandez’s reliance on State v. Irwin, 191 Wash. App. 644, 364 P.3d 830 (2015),

is misplaced. In Irwin, the court addressed a community custody condition that prevented the

defendant from “frequent[ing] areas where minor children are known to congregate, as defined by

the supervising [community corrections officer].” 191 Wash. App. at 649 (second alteration in

original). Washington courts have been inconsistent on whether the phrase “where minors

congregate” is unconstitutionally vague. See State v. Wallmuller, 4 Wash. App. 2d 698, 704-13, 423
P.3d 282 (2018) (Lee, J., dissenting) (discussing cases), review granted, 192 Wash. 2d 1009 (2019).

The Washington Supreme Court recently granted review on the issue. No such inconsistency

exists regarding “no contact.”

       In fact, “no contact” conditions are specifically authorized by statute, RCW

9.94A.703(3)(b). We conclude that the community custody is not unconstitutionally vague

because persons of ordinary intelligence can understand what no contact with minors proscribes.

IV.    LFOS

       Moreno-Hernandez argues that, due to the 2018 amendments to the LFO statutes, we

should strike the $200 criminal filing fee the trial court imposed on him.

       The State agrees that we should strike the $200 criminal filing fee. It also recognizes that

we should strike the interest-accrual provision of Moreno-Hernandez’s judgment and sentence.

We accept the State’s concessions.




                                                16
50826-5-II


        We remand for the trial court to reconsider the imposition of LFOs. On remand, the trial

court should consider all of the LFOs in light of the 2018 amendments to the LFO provisions,

LAWS OF 2018, ch. 269, and State v. Ramirez, 191 Wash. 2d 732, 426 P.3d 714 (2018).

        We otherwise affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                            Melnick, P.J.

I concur:




        Sutton, J.




                                               17
50826-5-II


       GLASGOW, J. (concurrence) — I agree with the majority that Jose Moreno-Hernandez’s

conviction should be affirmed. I write separately because I am troubled by the prosecutor’s

exchange with RY’s mother, Nelbis Moreno, regarding the interpreter’s mistranslation of her

testimony. Rather than rely on the transcript of Moreno’s prior testimony and rather than call the

interpreter to explain the correct interpretation of Moreno’s prior testimony, the prosecutor chose

to question Moreno about the mistranslation, giving his own characterization of what Moreno

had said and the meaning of Spanish words. In doing so, he repeated and repeatedly spelled

“molestar.”

       The exchange subtly, but unnecessarily, appealed to the passions and prejudices of the

jury in two ways. The interpreter explained that “molestar” means “bothering or annoying”

rather than “molesting.” Verbatim Report of Proceedings (VRP) at 1268. Still, the prosecutor’s

repeated use and spelling of the word likely reinforced the sexual connotation that “molest”

conveys to an English speaker. The unusual exchange with this witness also unnecessarily and

explicitly emphasized her status as a non-English speaker while simultaneously questioning her

understanding of words in her native language.

                                             FACTS

       The victim, RY, and her mother, Moreno, immigrated to the United States from El

Salvador. Moreno came to this country first and left her daughter in El Salvador with relatives

for several years. RY became pregnant when she was 13. Believing her daughter was not safe,

Moreno arranged for RY to travel to this country. RY reunited with her mother here in

Washington, where her mother had married the defendant.

       This case involved allegations of one instance of sexual abuse that RY made against the

defendant. There was no physical evidence and there were no witnesses. Moreno sided with the



                                                 18
50826-5-II


defendant and did not believe RY’s allegations. The defense theory was that RY’s accusations

stemmed from resentment against her stepfather whom she resented and disliked.

       Moreno was at work at a fast food restaurant when her daughter called the police to

report that Moreno-Hernandez had attempted to rape her. Apparently in an attempt to undermine

Moreno’s credibility and question her loyalty to her daughter, the prosecutor attacked Moreno’s

failure to leave work immediately to be with her. Moreno explained that she was not told at that

time that the accusation was one of sexual assault. She also did not have transportation and

could not get a ride home from work until the end of her shift. It was in this context that the

mistranslation occurred.

       During Moreno’s testimony, one of the interpreters incorrectly interpreted her use of the

Spanish word “molestar” to the English word “molest.” 7 VRP at 1251, 1260-61. Subsequently,

the prosecutor used the word “molest” in two questions to Moreno. 7 VRP at 1253. First, the

prosecutor asked: “[Y]ou got a call at 7:00 p.m. that indicated your daughter said that the

defendant had molested her; you didn't ask your manager for a ride home at that moment?” 7

VRP at 1253. The defense counsel objected but was overruled. The prosecutor repeated the

question but omitted the word “molest.” 7 VRP at 1253. Moreno did not have the opportunity to

respond specifically to the prosecutor’s use of the word “molest.” 7 VRP at 1253.

       The second time the prosecutor used the word “molest” was when he asked: “[Y]ou’re

telling me that you told your manager, ‘My daughter just told me she's being molested,’ and he

said, ‘I won’t give you a ride home?’” 7 VRP at 1253. Moreno did not respond directly but

instead explained that she “couldn’t express [her]self like that because [she didn’t] speak

English.” 7 VRP at 1253.




                                                19
50826-5-II


       At the end of the day, outside of the presence of the jury, the interpreter explained to the

judge and counsel that in Spanish, “molestar” means “to bother” or “annoy” and does not have

the sexual connotation that “molest” has in English. 8 VRP at 1268. The interpreter had

mistranslated the word.

       The next morning, the interpreter concisely explained to the jury the misinterpretation.

The interpreter told the jury that “I misinterpreted the word for ‘bothering’ or ‘unknowing’ as

‘molesting,’ which has a sexual connotation.” 8 VRP at 1268. The interpreter went on saying that

“the [correct] word would be ‘bothering’ or ‘annoying.’” 8 VRP at 1268.

       The prosecutor then asked multiple follow-up questions to Moreno about how she

understood his questions from the previous day.

       [Prosecutor]: Yesterday . . . you used the verb “molestar”. . . . For the record that’s
       M-O-L-E-S-T-A-R. . . . Correct?

       [Moreno]: Yes. That’s so.
       ....
       [Prosecutor]: Okay. And so the interpreter at the time who was interpreting your
       answers, you used the word “molestar,” correct?

       [Moreno]: Yes. That’s so.

       [Prosecutor]: But then I asked the question, “You were aware”—or something to
       the effect that you knew that your daughter was saying that [the defendant] had
       molested your daughter, correct?

       [Moreno]: I was not conscious of this because she had not said anything to me, as
       I will repeat again.

       [Prosecutor]: So—but isn’t it correct that the interpreter who was interpreting
       questions for me did not use the word “molestar”? She used “abuso dehonesto”—

       [Prosecutor]: Which for the record is A-B-U-S-O, “abuso,” and “deshonesto” is
       D-E-S-H-O-N-E-S-T-O.
       ....
       [Prosecutor]: When I asked the followup question, I used the word—the word that
       was translated to you was abuso deshonesto, correct?




                                                 20
50826-5-II


       [Moreno]: My sister never said at any moment that he was being sexually
       inappropriate or that he had been naked or anything like that.

       [Prosecutor]: That’s not the question I just asked you; is it, Ms. Moreno
       Hernandez? Is it?

       [Moreno]: But it’s the same thing. It’s the same thing when you’re talking about
       sexual inappropriateness. And if that’s not how I should understand it, explain it
       to me.

       [Prosecutor]: So I’m going to repeat my question. My question is, when I asked
       the followup question yesterday, the verb that was translated from my question was
       not molestar. It was abuso deshonesto, correct?

       [Moreno]: Well, I don’t remember that you had—if you asked me that question.

       [Prosecutor]: Okay. So you don’t recall what you testified to yesterday afternoon?
       ....
       [Moreno]: Of course I did.

       [Prosecutor]: Okay. So let’s move on. Whatever you understood it to mean, you
       knew that your daughter had called the police, correct?

8 VRP at 1270-74. Later when the prosecutor asked Moreno about a conversation with her

brother he returned to using and spelling Spanish.

       [Moreno]: I only asked him what had happened. And he said that, yes, that my
       husband had been bothering, annoying, or pestering her.

       [Prosecutor]: You used that verb molestar again just now.

       [Moreno]: Yes. Because they didn’t give me any explanation concerning
       what it was about.

       [Prosecutor]: Okay. So [your brother], when he spoke to you, only told you—only
       used the verb molestar to describe what [RY] had said about what [the defendant]
       had done to her.

       [Moreno]: Yes. That’s so.

       [Prosecutor]: Just like you're saying that [your sister] only used the word molestar,
       correct?

       [Moreno]: Yes.
       ....


                                                21
50826-5-II


       [Prosecutor]: Sure. My question is, when you say that [your brother] used the word
       molestar, is it your understanding [your brother] observed the report that [RY]
       made to the police?

       [Moreno]: Yes. That’s so.

       [Prosecutor]: If we’re talking about someone taking down the pants of a 14-year-
       old girl and forcibly rubbing their penis between their leg, would you call that
       molestar, M-O-L-E-S-T-A-R?

       [Moreno]: I didn’t know anything about that.

       [Prosecutor]: That’s not my question; is it? My question is, that situation I
       described, where someone forcibly removes the pants of a 14-year-old girl and rubs
       their penis between her legs, would you use the word molestar, M-O-L-E-S-T-A-
       R, to describe that action?

       [Moreno]: No. It’s different.

       [Prosecutor]: Right. That’s abuso deshonesto—A-B-U-S-O D-E-S-H-O-N-E-S-
       T-O -- isn’t it?

       [Defense Counsel]: Objection.

8 VRP at 1286-87. The prosecutor then changed topics despite the court overruling the

objection. Moreno did not have the opportunity to answer.4

                                           ANALYSIS

       I would conclude that the prosecutor’s questioning was improper.

       As a witness, Moreno was hostile to the State and the prosecutor had reason to encourage

the jury to disbelieve her testimony. While the prosecutor was certainly entitled to point out

inconsistencies in Moreno’s testimony and to call her credibility into question, I am troubled by


4
 The prosecutor also questioned Moreno about her daughter’s journey to the United States,
emphasizing repeatedly that she had arranged for “a coyote to bring [RY] up . . . from El
Salvador to Texas,” incorrectly alleging that Moreno was trying to deny that fact. 7 VRP at 1235
Moreno did not deny paying someone to get RY to Texas. Defense counsel objected three times
and was overruled each time. It is unclear what probative value the circumstances of RY’s
immigration would have had in this trial. But the defendant did not assign error or allege
prosecutorial misconduct with regard to this line of questioning.


                                                22
50826-5-II


the prosecutor’s questions described above for two reasons. First the prosecutor relied on his

imperfect recollection of Moreno’s prior testimony and his understanding of the proper

translation of the Spanish words rather than using a transcript of the precise prior testimony or

calling the interpreter to explain the translation. Second, the way the prosecutor handled the

exchange appeared designed to appeal to the passions or prejudices of the jury and focus on

Moreno’s ethnicity, potentially appealing to unconscious bias.

       A prosecutor must zealously pursue justice but that pursuit is not without boundaries.

State v. Case, 49 Wash. 2d 66, 70-71, 298 P.2d 500 (1956). Prosecutors have a duty to the

defendant to ensure their rights to a fair trial are upheld. State v. Monday, 171 Wash. 2d 667, 676,

257 P.3d 551 (2011). Prosecutors “[w]ith the power of the state at their disposal” must always

remember “‘that a fearless, impartial discharge of public duty, accompanied by a spirit of

fairness toward the accused, is the highest commendation they can hope for.’” State v. Ollivier,

178 Wash. 2d 813, 860, 312 P.3d 1 (2013) (quoting State v. Warren, 165 Wash. 2d 17, 27-28, 195
P.3d 940 (2008)).

       Prosecutors commit misconduct when they use arguments designed to arouse the

passions or prejudices of the jury. In re Pers. Restraint of Glasmann, 175 Wash. 2d 696, 704, 286
P.3d 673 (2012). Such arguments create a danger that the jury may convict for reasons other

than the evidence. See State v. Ramos, 164 Wash. App. 327, 338, 263 P.3d 1268 (2011), as

amended (Feb. 27, 2012).

       Rather than relying on the interpreter’s explanation of the nuances of the Spanish

translation of the words “molestar” and “abuso dishonesto,” or calling the interpreter to testify

about the previous day’s translation, or using the transcript, the prosecutor engaged in a long

examination of the witness based on his recollection of what was said and his understanding of



                                                23
50826-5-II


the meanings of the Spanish words. In doing so, he more than once spelled “m-o-l-e-s-t-a-r” and

“a-b-u-s-o d-i-s-h-o-n-e-s-t-o.”

       The interpreter made it perfectly clear to the jury that the Spanish word “molestar” had

been misinterpreted the day before. But the prosecutor kept using and emphasizing the word,

which carries no sexual connection in Spanish, but an English speaker would very likely find it

difficult to set aside a sexual connotation when hearing the word. This exchange, including the

spelling of the word “molestar,” is concerning because there appears to be no purpose other than

to arouse an emotional response.

       In addition, the exchange expressly focused both on the witness’s status as a non-English

speaker while simultaneously questioning her understanding of words in her own language.

Appealing to a juror’s bias is not always obvious. Monday, 171 Wash. 2d at 678. “Perhaps more

effective but just as insidious are subtle references.” Id. Careful placement of words scattered

throughout the proceedings can improperly influence the jury “[l]ike wolves in sheep’s

clothing.” Id.

       “Even a reference that is not derogatory may carry impermissible connotations, or may

trigger prejudiced responses in the listeners that the speaker might neither have predicted nor

intended.” Id. at 684 (Madsen, J concurring). “‘In cases where race should be irrelevant, racial

considerations, in particular, can affect a juror’s impartiality and must be removed from

courtroom proceedings to the fullest extent possible.’” Id. (quoting State v. Varner, 643 N.W.2d
298, 304 (Minn. 2002)). A prosecutor should never appeal to racial biases to achieve

convictions. Monday, 171 Wash. 2d at 676.

       Here the prosecutor’s extended and unusual exchange with this witness could have

appealed to the jury’s unconscious bias. It focused the jury’s attention on Moreno’s ethnicity



                                                24
50826-5-II


and immigration status, and questioned her understanding of words in her own language.5 It is

difficult for us, when reading a cold record, to gauge the impact that this focus on ethnicity and

immigration status might have had on the jury. But even subtle focus that could improperly

invite unconscious bias to impact the jury’s view of a witness’s credibility should be studiously

avoided, especially by prosecutors.

       Even so, although the prosecutor’s questioning of Moreno was improper, I agree with the

majority that it was not prejudicial. Generally, improper conduct is considered prejudicial if

“‘there is a substantial likelihood the misconduct affected the jury’s verdict.’” State v. Yates, 161
Wash. 2d 714, 774, 168 P.3d 359 (2007) (quoting State v. Brown, 132 Wash. 2d 529, 561, 940 P.2d
546 (1997)). Here, I find no substantial likelihood the questioning ultimately affected the jury’s

verdict for three reasons.

       First, despite the prosecutor’s muddying of the waters, the interpreter’s correction was

clear and concise in telling the jury that a misinterpretation occurred and what it was.

       Second, Moreno was firm and clear in her answers throughout this line of questioning.

She continued to clearly state that the word she used did not have a sexual meaning, she never

intended her answer to have a sexual meaning, and she never understood another’s use of

“molestar” to have a sexual meaning.

       Finally, after the prosecutor’s questioning, the trial court offered Moreno-Hernandez the

opportunity to call the interpreter again to clarify any confusion that might have been created.

The defense declined this opportunity. Had the defense believed there was still potential for jury

confusion, it could have called the interpreter, but did not find it necessary to do so.


5
 This is even more troubling when considering that the prosecutor also separately focused on the
immigration status of the witnesses and the nature of the arrangements that Moreno made to
bring her daughter to this country.


                                                  25
50826-5-II


       With regard to the potential appeal to unconscious racial bias, the questioning here does

not rise to the level of impropriety that occurred in Monday, 171 Wash. 2d 667. There, the

prosecutor expressly argued that the defense witnesses should be discounted because “the code is

black folk don’t testify against black folk. You don’t snitch to the police.” Id. at 674. While I

am troubled by the prosecutor’s emphases in questioning Moreno in this case, I do not conclude

that questioning her is comparable to the misconduct that occurred in Monday.

                                          CONCLUSION

       In sum, I agree with the majority that the conviction should be affirmed. Nevertheless,

prosecutors, especially, should take care to avoid appeals to bias like those that occurred in this

case, even subtle ones.

                                                      ______________________________
                                                      Glasgow, J.




                                                 26